                                1   WEIL, GOTSHAL & MANGES LLP
                                    Stephen Karotkin (pro hac vice)
                                2   (stephen.karotkin@weil.com)
                                    Jessica Liou (pro hac vice)
                                3   (jessica.liou@weil.com)
                                    Matthew Goren (pro hac vice)
                                4   (matthew.goren@weil.com)
                                    New York, NY 10153-0119
                                5   Tel: (212) 310-8000
                                    Fax: (212) 310-8007
                                6

                                7    KELLER & BENVENUTTI LLP
                                     Tobias S. Keller (#151445)
                                8    (tkeller@kellerbenvenutti.com)
                                     Jane Kim (#298192)
                                9    (jkim@kellerbenvenutti.com)
                                     650 California Street, Suite 1900
                               10    San Francisco, CA 94108
                                     Tel: (415) 496-6723
                               11    Fax: (415) 636-9251
                               12    Proposed Attorneys for Debtors
                                     and Debtors in Possession
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                               14
      767 Fifth Avenue




                                                              UNITED STATES BANKRUPTCY COURT
                               15
                                                              NORTHERN DISTRICT OF CALIFORNIA
                               16
                                                                      SAN FRANCISCO DIVISION
                               17

                               18
                                    In re:                                              Case No. 19-30088 (DM)
                               19
                                    PG&E CORPORATION,                                   Chapter 11
                               20
                                              - and -
                               21                                                       (Lead Case)
                                    PACIFIC GAS AND ELECTRIC
                               22   COMPANY,                                            (Jointly Administered)

                               23                                Debtors.               NOTICE OF HEARING ON SHORTENED
                                                                                        TIME FOR MOTION CONFIRMING
                               24    Affects PG&E Corporation                          INTERIM ORDER PURSUANT TO 11
                                     Affects Pacific Gas and Electric Company          U.S.C. §§ 105(a), 363(b), AND 507 AND
                               25   Affects both Debtors                              FED. R. BANKR. P. 6003 AND 6004
                                                                                        AUTHORIZING DEBTORS TO (I) PAY
                               26   * All papers shall be filed in the lead case,       PREPETITION WAGES, SALARIES,
                                    No. 19-30088 (DM)                                   WITHHOLDING OBLIGATIONS AND
                               27                                                       OTHER COMPENSATION AND
                                                                                        BENEFITS; (II) MAINTAIN EMPLOYEE
                               28                                                       WAGE AND BENEFITS PROGRAMS;

                                    NOTICE OF HEARING
                             Case: 19-30088     Doc# 395       Filed: 02/08/19      Entered: 02/08/19 17:40:50   Page 1 of 3
                                                                                      AND (III) PAY RELATED
                                1                                                     ADMINISTRATIVE OBLIGATIONS
                                2                                                     Date: February 13, 2019
                                                                                      Time: 1:00 p.m. (Pacific Time)
                                3                                                     Place: United States Bankruptcy Court
                                                                                             Courtroom 17, 16th Floor
                                4                                                            San Francisco, CA 94102
                                5

                                6
                                           PLEASE TAKE NOTICE that on January 29, 2019 (the “Petition Date”), PG&E
                                7   Corporation (“PG&E Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors
                                    and debtors in possession (the “Debtors”) in the above-captioned chapter 11 cases (the
                                8   “Chapter 11 Cases”), each filed a voluntary petition for relief under chapter 11 of title 11 of the
                                    United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for the
                                9   Northern District of California (San Francisco Division) (the “Bankruptcy Court”). A hearing
                               10   was held on January 31, 2019 (the “First Day Hearing”), where, among other things, the
                                    Bankruptcy Court entered an interim order [Dkt. No. 210] (the “Interim Employee Wage
                               11   Order”) with respect to the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507
                                    and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Authority to (I) Pay Prepetition
                               12   Wages, Salaries, and other Compensation and Benefits; (II) Maintain Employee Benefit
                                    Programs; and (III) Pay Related Administrative Obligations filed on January 29, 2019 [Dkt No.
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    8].
      767 Fifth Avenue




                               14
                                           PLEASE TAKE FURTHER NOTICE that, the Bankruptcy Court will hold a hearing
                               15   on February 13, 2019, at 1:00 p.m. (Prevailing Pacific Time) (the “Hearing”) in the
                                    courtroom of the Honorable Dennis Montali, United States Bankruptcy Judge, Courtroom 17,
                               16   16th Floor, 450 Golden Gate Avenue, San Francisco, California 94102.
                               17           PLEASE TAKE FURTHER NOTICE that, at the Hearing, the Bankruptcy Court will
                               18   consider the Debtors’ Motion [Dkt No. 392] (the “Motion”) for an order confirming the interim
                                    relief approved in the Interim Employee Wage Order. Copies of papers filed in support of the
                               19   Motion can be viewed and/or obtained: (i) by accessing the Court’s website at
                                    http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                               20   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                    agent, Prime Clerk LLC (“Prime Clerk”), at https://restructuring.primeclerk.com/pge or by
                               21
                                    calling (844) 339-4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International
                               22   parties or by e-mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to
                                    access documents on the Bankruptcy Court’s website.
                               23
                                           PLEASE TAKE FURTHER NOTICE that this Hearing is being held pursuant to the
                               24   Order Shortening Time for Hearing on the Motion entered on February 8, 2019, and that any
                                    response or opposition to the Motion may be presented orally at the hearing. In deciding the
                               25
                                    Motion, the Court may consider any other document filed in these Chapter 11 Cases.
                               26

                               27

                               28

                                    NOTICE OF HEARING
                             Case: 19-30088     Doc# 395      Filed: 02/08/19 - 2Entered:
                                                                                 -        02/08/19 17:40:50        Page 2 of 3
                                1   Dated: February 8, 2019                WEIL, GOTSHAL & MANGES LLP
                                2                                          KELLER & BENVENUTTI LLP
                                3
                                                                           By: /s/ Tobias S. Keller
                                4                                                     Tobias S. Keller
                                5
                                                                           Proposed Attorneys for Debtors and Debtors in
                                6                                          Possession

                                7

                                8

                                9

                               10

                               11

                               12
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119
      767 Fifth Avenue




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                    NOTICE OF HEARING
                             Case: 19-30088     Doc# 395      Filed: 02/08/19 - 3Entered:
                                                                                 -        02/08/19 17:40:50   Page 3 of 3
